                        Case 1:19-cr-00931-VEC Document 122 Filed 08/13/21 Page 1 of 2SDNY
                                                                              USDC
                                     Simpson Thacher & Bartlett LLP DOCUMENT
                                                425 LEXINGTON AVENUE
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:

MEMO ENDORSED
                                               NEW YORK, NY 10017-3954

                                                                              DATE FILED: 
                                                 TELEPHONE:    + 1- 2 1 2- 4 5 5- 2000
                                                  FACSIMILE:   + 1- 2 1 2- 4 5 5- 2 502

  Direct Dial Number                                                                                                   E- mail Address
  +1 - 212- 455- 3070                                                                                     Brooke.Cucinella@stblaw.com




             BY ECF

                                                              August 12, 2021

             The Honorable Valerie E. Caproni
             United States District Judge
             Southern District of New York
             40 Foley Square
             New York, NY 10007

             Re:        United States v. Daniels, 19 Cr. 931-WHP-3 (S.D.N.Y.)

             Dear Judge Caproni:

                    We represent Defendant Quinteria Daniels in the above-captioned case. We write to
             request, with the consent of the Government, a modification of Ms. Daniels’s voluntary
             surrender date, as described below. On April 7, 2021, Ms. Daniels was sentenced to 6
             months’ incarceration, which will begin August 25, 2021. On June 2, 2021, Ms. Daniels was
             notified that she was scheduled to surrender to Philadelphia FDC on August 25, 2021 by
             10:00 a.m.

                   We respectfully request that Ms. Daniels’s surrender date be modified to August 30,
             2021 at 12:00 p.m. so that she can finalize child care services and be present when her oldest
             daughter starts a new school this year, before Ms. Daniels begins serving her term.

                   We have conferred with Assistant U.S. Attorney Rebecca Dell, who has advised that
             she consents to this request.

                        Thank you for your consideration.

                                                                                     Respectfully submitted,

                                                                                     /s/ Brooke Cucinella
                                                                                     Brooke Cucinella

             cc:        AUSA Rebecca Dell




 BEIJING      HONG KONG      HOUSTON   LONDON   LOS ANGELES        PALO ALTO          SÃO PAULO   SEOUL   TOKYO   WASHINGTON, D.C.
             Case 1:19-cr-00931-VEC Document 122 Filed 08/13/21 Page 2 of 2



$SSOLFDWLRQ*5$17('

0V'DQLHOVPXVWVXUUHQGHUE\$XJXVWDW30

SO ORDERED.



                         'DWH $
                         'DWH$XJXVW
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
